Citation Nr: 0706684	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to radiation 
exposure.

2.  Entitlement to service connection for skin cancer, 
claimed as due to radiation exposure.

3.  Entitlement to service connection for "small strokes", 
claimed as due to radiation exposure.

4.  Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from 
September 1953 to February 1956, and with the U.S. Air Force 
from September 1956 to August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

The RO denied the veteran's June 2002 claim for COPD, "small 
strokes" and skin cancer, all claimed as due to radiation 
exposure, in an October 2002 rating decision.  The veteran 
later submitted a claim for service connection for prostate 
cancer due, also claimed as being due to radiation exposure.  
In a December 2004 rating decision, the RO denied the 
prostate cancer claim.  The veteran timely appealed.  

In November 2005, the veteran and his representative 
presented evidence and testimony at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).



FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the 
veteran was not exposed to ionizing radiation during active 
duty service.

2.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's COPD is etiologically 
related to any incident of service, including claimed 
exposure to ionizing radiation.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran does not have a diagnosed 
condition involving "small strokes".

4.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's skin cancer is 
etiologically related to any incident of service, including 
claimed exposure to ionizing radiation.

5. A preponderance of the medical evidence of record does not 
demonstrate that the veteran's prostate cancer is 
etiologically related to any incident of service, including 
claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Entitlement to service connection for "small strokes" 
is not warranted, nor may such be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

3.  The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

4. The veteran's skin cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially claims that he was exposed to 
ionizing radiation during his Air Force service as an 
apprentice nuclear weapons mechanic and when he allegedly 
witnessed a nuclear explosion in New Mexico in the summer of 
1957.  
He contends that the four claimed disabilities were caused by 
radiation exposure.

Because these issues involve the application of identical law 
to similar facts, for the sake of economy, the Board will 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in August 2002 and January 2004 
VCAA letters that to support his claim, there must be 
evidence which shows that:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease;

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See pages 1-2, of the August 2002 VCAA letter and page 4 
of the January 2004 VCAA letter.  

The veteran was also informed that certain presumptions 
were applicable for veterans who have certain diseases 
and were exposed to ionizing radiation.  

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in 
the August 2004 letter that if he had any additional 
information or evidence to let VA know about it.  In 
essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
existence of a current disability are not at issue with 
regard to the claims of COPD, skin cancer and prostate 
cancer.  The existence of a current disability is the basis 
for the denial of service connection for a claimed "small 
stroke" condition.  As is indicated above, the veteran has 
received proper notice of that crucial element as it pertains 
to that particular claim.  The remainder of claims were 
denied because of lack of evidence of element (3), a 
connection between the veteran's service and the disability.  
As is indicated above, the veteran has received proper notice 
of that crucial element.  

Because service connection was not granted as to any of the 
veteran's claims, elements (4) and (5), degree of disability 
and effective date, are rendered moot.  In other words, any 
lack of advisement as to those elements is meaningless, 
because a degree of disability and an effective date were not 
assigned.   Therefore, lack of notice regarding degree of 
disability and assignment of an earlier effective date is 
immaterial.  

The Board thus finds that the veteran has received proper 
notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below, and the veteran was provided with a VA 
examination in December 1998.  The report of the medical 
examination and review reflects that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

The Board also observes that certain service records 
pertaining to the veteran's first period of service were 
destroyed in a July 1973 fire at the National Personnel 
records Center (NPRC) in St. Louis, Missouri.  The RO has 
attempted to obtain duplicate or alternative medical records 
pertaining to the veteran's Army service.  Such efforts have 
been unsuccessful.  After review of the entire record, the 
Board believes that any further search would be an exercise 
in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

As is more thoroughly discussed below, based on the veteran's 
statements, it does not appear that any of the missing 
records would be relevant to the issues before the Board on 
this appeal.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence before the undersigned 
VLJ in a video conference in November 2005.  

The Board will therefore proceed to a decision on the merits.  




	(CONTINUED ON NEXT PAGE)


Relevant law and regulations

Service connection - generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and malignant tumors, when such are manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2006).

Analysis

Initial matter - missing service medical records

At the outset of its discussion, the Board again notes that 
the veteran's service medical records from his first active 
duty period are missing and appear to have been destroyed in 
the 1973 fire at the NPRC.  The RO tried to locate the 
veteran's service records, but was not successful.  See 
Hayre, supra.  

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

In this case, the loss of the medical records from the 
veteran's first period of service, in the United States Army 
from September 1953 to February 1956, although regrettable, 
does not significantly impact the outcome of this appeal.   
The veteran does not contend that he was exposed to ionizing 
radiation during his active duty with the Army.  Rather, he 
contends that he was exposed to ionizing radiation during his 
second period of enlistment, in the USAF from September 1956 
to August 1957.  Medical records from that period of service 
are in the claims folder.  

Moreover, the veteran does not contend that any of the 
claimed disabilities existed during his first period of 
service.  The veteran's USAF service medical records include 
an induction physical which indicates that the veteran was in 
good health after his Army service.  [Such is presumed by 
law; see 38 U.S.C.A. § 1111 (West 2002)].  For these reasons, 
the Board finds that the veteran's missing records are not 
relevant to the issues before the Board in this matter.

Discussion

The veteran in essence contends that each of the four claimed 
disabilities is due to ionizing radiation exposure during his 
second period of service.  He has referred to two separate 
causes of such exposure: his military occupational specialty 
of apprentice nuclear weapons mechanic and his allegedly 
observing a nuclear test in New Mexico in 1957.

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of any kind that the 
veteran suffers from a "small stroke" condition, to include 
any form of cardiovascular or neurological disorder.
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]. 

To the extent that the veteran is attempting to diagnose 
himself as having "small strokes", it is well established 
that as a lay person without medical training he is not 
competent to opinion on medical matters such as the existence 
of a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

The Board therefore believes that in the absence of a 
diagnosed "small stroke" condition, Hickson element (1) is 
not met, and service connection may not be granted.  See also 
Brammer v. Derwinski,  3 Vet. App. 223 (1992).

The Board will now address in turn the three methods through 
which service connection based upon radiation exposure may be 
granted [§ 3.309(d), § 3.311, and Combee].

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran 
must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) 
(2006).

The medical evidence of record establishes that the veteran 
has been diagnosed with COPD, skin cancer and prostate 
cancer.  None of the veteran's diagnosed conditions are 
listed under 38 C.F.R. § 3.309 (d)(2).  [Nor are "small 
strokes".]  Thus, the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309 (d) are not 
applicable in this case.

Additionally, section 3.309 (d)(3) requires the veteran to 
have been a radiation-exposed veteran; i.e., a veteran who 
participated in a test involving the atmospheric detonation 
of a nuclear device.  

In written statements of record and during his testimony, the 
veteran stated that he was transported from his assigned duty 
station at Barksdale Air Force Base to an unknown destination 
in New Mexico during "June or July 1957."  See Hearing 
Transcript (HT) p. 11.  There he purportedly witnessed a 
nuclear explosion.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

For reasons stated immediately below, the Board finds that 
the veteran's vague report of having witnessed a nuclear test 
a thousand miles from his duty station is lacking in 
credibility.

The record evidence indicates that the veteran attended 
training to become an apprentice nuclear weapons mechanic 
between October 1956 and January 1957.  In February 1957, the 
veteran was assigned to the 1095th AVDEPRON at "Bossier Base, 
Louisiana."  Statements in the record indicate that the 
veteran worked as a nuclear weapons apprentice mechanic at 
Barksdale Air Base, Mississippi until about May 1957.  

In May 1957, the veteran made two suicide attempts and was 
hospitalized at an Air Force hospital at Barksdale Air Base 
on each occasion.  In June 1957, the veteran was sent to 
Sheppard Air Force Hospital in Texas for examination.  He was 
diagnosed with moderate, chronic inadequate personality 
disorder and returned to Barksdale Air Force Base on about 
July 5, 1957.  He subsequently attempted suicide again and 
was hospitalized at a civilian hospital under guard.  He was 
removed from duty as a nuclear weapons mechanic.  He signed a 
request for a general discharge under honorable conditions in 
lieu of a discharge board hearing, and he was discharged from 
active duty on August 9, 1957.  

In short, there is nothing in the veteran's service record 
which indicates that he was transported to New Mexico to 
witness a nuclear explosion.  Nor was there a nuclear test to 
witness in New Mexico during 1957.  All atmospheric nuclear 
tests are indicated in 38 C.F.R. § 3.309 (2006).  That 
section records that an Operation PLUMBBOB took place May 28 
through October 22, 1957.  Operation PLUMBBOB took place 
entirely in the state of Nevada, and not in New Mexico.
At the time that Operation PLUMBOB took place, the veteran 
was either psychiatrically hospitalized or he was awaiting 
discharge.  Significantly, he was removed from duty as a 
nuclear weapons technician due to his psychiatric problems, 
which is hardly consistent with his story of being allowed to 
witness an atmospheric nuclear test. 

Moreover, the veteran's service medical records do not 
indicate that the veteran was exposed to ionizing radiation.  
Indeed, the veteran's form DD 1141 indicates that the veteran 
was not exposed.  As indicated in a November 15, 2004 letter 
from the VA Director of Compensation and Pension Service, the 
Director made the following conclusion:

The available DD Form 1141 does not show that the 
veteran received any ionizing radiation.  The 
notation "6 R" on the right hand column of the 
[form] represents the initial reading at the time 
the DT-60 dosimeter was issued to the veteran.  
These instruments do not have the capability of 
being reset to zero.

Thus, the only evidence suggesting that the veteran 
participated in a radiation-risk activity or was otherwise 
exposed to ionizing radiation in service emanates from 
statements made by the veteran.  The Board places far greater 
weight of probative value on the contemporaneous service 
department records, which show that the veteran was 
indisposed and not near the scene of the Operation PLUMBBOB 
test site during the relevant operational periods, than it 
does on the more recent statements of the veteran, made in 
connection with his claims for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]. 

The Board finds incredible the veteran's assertion that he, 
after his suicide attempts and hospitalization, and during 
his investigation and pending discharge board, would be 
transported to a nuclear test zone somewhere in Nevada and 
exposed to a nuclear blast.   Moreover, the veteran himself 
has not testified with any believability as to this matter:  

	Q.  . . . Did they ever take you out to a test site or 
anything like that?

A. 	Yes, sir.  Either I saw one or I've had a terribly 
vivid dream.  

See the November 2005 hearing transcript at page 11.  

In short, the Board finds that a preponderance of the 
evidence is against the veteran's claim as to the matter of 
his participation in nuclear testing.  Because the veteran 
did not participate in a radiation-risk activity, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are not applicable for this additional 
reason.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  However, absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As discussed in some detail above, the veteran's service 
medical and personnel records, in particular the DD Form 
1141, are completely negative for exposure to ionizing 
radiation.  The only evidence in favor of the veteran's 
contention is his own unsubstantiated assertions.  Although 
one might guess that performance of duties as a nuclear 
weapons technician would involve radiation exposure, the 
facts speak otherwise.    

In short, a review of the record also establishes that there 
is no competent evidence consistent with the veteran's claim 
that he was exposed to radiation.  Because exposure to 
ionizing radiation has not been demonstrated, the special 
development provisions of 38 C.F.R. § 3.111 are not for 
application in this case.  Accordingly, the Board will 
proceed to consider the claim on the basis of direct service 
connection.

Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  
See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. 
§ 3.303(d) (2006).  Accordingly, the Board will proceed to 
evaluate the veteran's claims under the regulations governing 
direct service connection.  The veteran has advanced no 
specific contentions concerning service connection, aside 
from claimed radiation exposure, discussed above.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board will address each element in order as to 
each claim.

The medical evidence establishes that the veteran has been 
diagnosed with COPD, skin cancer and prostate cancer.  Thus, 
element (1) is satisfied as to those claims.  [As discussed 
above, because there is no competent medical diagnosis of a 
condition including "small strokes", the claim for 
entitlement to service connection for a "small stroke" 
condition fails.]  

With respect to element (2), the Board will separately 
address in-service disease and injury.  

Regarding disease, the veteran's service medical records do 
not indicate the existence of COPD, skin cancer or prostate 
cancer during service.  Indeed, the veteran does not contend 
that he had such diseases during service.  Moreover, the 
cancers first appeared decades after service, long after the 
expiration of the one year presumptive period in 38 C.F.R. 
§ 3.309(a).  

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the veteran was exposed to 
ionizing radiation during service.  The veteran and his 
representative do not contend that there was any other in-
service injury.  
The record does not show any in-service injury.

In short, there is no evidence of in-service disease or 
injury.  Hickson element (2) has not been met.  All the 
claims fail for this reason.

With respect to element (3), medical evidence of a nexus 
between an in-service injury or disease and a current 
disability, in the absence of any in-service disease or 
injury, medical nexus would be an impossibility.  Indeed, 
there is no such evidence.

The only medical nexus opinion is not favorable to the 
veteran's claim.  A December 1998 VA medical opinion 
establishes that the veteran's COPD was caused by his heavy 
and long-term tobacco use.  The examiner concluded that 
"[T]his patient's condition is almost certainly precipitated 
by his cigarette smoking."  

The veteran does not contend that in-service tobacco use 
caused his current disabilities.  In any event, even if he 
did so contend, service connection is precluded as a matter 
of law.  Current law, 38 U.S.C. § 1103, prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service. See also 
38 C.F.R. 
§ 3.300 (2005).
     
The Board the veteran contends that his disabilities were 
caused by in-service exposure to ionizing radiation.  The 
veteran is  not competent to render such a medical opinion.  
See Espiritu, supra.  Thus, his opinion is entitled to no 
weight of probative value.

Hickson element (3) is also not met, and all claims fail on 
this additional basis.

Conclusion

In summary, for the reasons discussed above, the Board finds 
that a preponderance of the evidence is against a showing 
that his current COPD resulted from exposure to ionizing 
radiation, but rather was caused by heavy and continuous 
cigarette smoking, and the preponderance of the evidence also 
indicates that the veteran does not currently have a 
condition of "small strokes."  Finally, the preponderance 
of the evidence indicates that the veteran was never exposed 
to ionizing radiation during service and that the veteran's 
skin and prostate cancers are not etiologically related to 
any incident of service, including exposure to ionizing 
radiation.

The veteran's claims of entitlement to service connection for 
COPD, skin cancer, small strokes and prostate cancer are 
accordingly denied.

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for "small strokes" is 
denied.

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


